Citation Nr: 0422702	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-31 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1982 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 RO decision which denied service 
connection for lumbar paravertebral myositis with L5-S1, 
posterior spondylosis with associated bulging disc.  


FINDINGS OF FACT

The veteran's current back disorder, diagnosed as lumbar 
paravertebral myositis with L5-S1, posterior spondylosis with 
associated bulging disc, began many years after service and 
was not caused by any incident of service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1982 to December 1987.  The report of her enlistment 
examination, dated in August 1981, noted essentially normal 
findings throughout.  A review of her service medical records 
revealed treatment for a variety of conditions, including 
right knee and bilateral foot disorders.  A July 1984 
treatment report noted complaints of back and abdomen pain 
for the past two days.  A follow-up treatment report, dated 
in July 1984, noted that her lower left quadrant abdominal 
pain was slightly better.  It also listed an assessment of 
probable salpingitis, which was treated with antibiotics.  A 
medical evaluation board report, dated in February 1987, 
noted diagnoses of pes planus, painful; tear of right medial 
meniscus with chondromalacia; and fracture of carponavicular.  
It recommended that the veteran be referred to a physical 
evaluation board.  A physical evaluation board report, dated 
in March 1987, diagnosed the veteran with chondromalacia, 
right knee, with very early degenerative changes on X-ray and 
medial meniscus tear; and pes planus, flexible, with painful 
plantar fasciitis.  The report concluded that she was unfit 
for military service.  A subsequent physical evaluation board 
report, dated in September 1987, diagnosed the veteran with 
pes planus with painful plantar fasciitis; and 
chondromalacia, medial and lateral menisci tear and 
synovitis.  The report also noted a recommendation that the 
veteran be separated from the service with severance pay.  

In December 1987, the veteran filed an application seeking 
service connection for right medial meniscus, a cyst on her 
right breast, gastrointestinitis, carponavicular fracture and 
asthma.  In February 1988, the RO denied these claims based 
upon the veteran's failure to report for a scheduled 
examination.

In December 1991, a VA physical examination was conducted.  
The report noted the veteran's complaints of a painful right 
knee and numbness of the right leg.  It concluded with 
diagnoses of internal derangement of the right knee, with 
residual instability; and third degree pes planus.

In January 1992, the RO issued a rating decision granting 
service connection at a 20 percent disability rating for 
internal derangement of the right knee with residual 
instability, effective from August 1991.  

In March 1994, a VA examination for joints was conducted.  
The report noted diagnoses of right knee and bilateral foot 
disorders.

In May 1994, the RO issued a rating decision granting an 
increased disability evaluation for the veteran's service-
connected right knee disorder, from 10 percent to 30 percent, 
effective from March 1994.  It also granted service 
connection at a 10 percent disability rating for bilateral 
pes planus and plantar fasciitis, effective from August 1991.

In October 1997, the veteran sought treatment for low back 
pain after having moved her leg the wrong way.  An X-ray 
examination of the lumbar spine, performed in October 1997, 
noted the veteran's history of injuring her low back while 
pushing with her left knee.  The examination findings, which 
were deemed suboptimal, revealed no gross abnormality.  

X-ray examination of the lumbar spine, performed in April 
1998, noted an impression of a normal lumbosacral spine.  The 
vertebral bodies, intervertebral disc spaces, and posterior 
elements were intact and normally aligned, with no evidence 
of recent or remote bony trauma.

A treatment report, dated in May 1998, noted the veteran's 
complaints of low back and knee pain.  The report concluded 
an assessment of low back pain.  A June 1998 treatment report 
noted the veteran's complaints of a two to three year history 
of low back pain.  An MRI examination of the lumbar spine, 
performed in June 1998, concluded with an impression of 
increased lordosis, no disk herniation or spinal stenosis, 
and mild facet degenerative change.  

In May 2001, a VA examination for joints was conducted.  The 
examination report noted that the veteran had been diagnosed 
with Graves disease in 1995.  The report concluded with a 
diagnosis of right knee contracture, patellar tendonitis, 
status post right knee arthroscopy, repair of medial and 
lateral meniscus, and degenerative joint disease.  

A VA examination for endocrine diseases, performed in March 
2002, concluded with diagnoses of status post Grave's 
disease; status post radioactive iodine therapy, with 
secondary hypothyroidism; and excessive replacement synthroid 
therapy causing bone demineralization.  A VA medical opinion 
statement, dated in March 2002, was completed by a VA 
internal medicine specialist.  The VA specialist noted his 
opined that the veteran's bone demineralization, as confirmed 
by a DXA study, was generalized and not a disabling 
condition.  The VA specialist noted that the condition was 
linked to the temporary administration of excessive thyroid 
hormone replacement, which was corrected as soon as a problem 
was identified. The VA specialist also opined that there was 
no identifiable musculoskeletal disability associated with 
the veteran's excessive hormone replacement.

In September 2002, the veteran filed her current claim 
seeking service connection for a low back disorder.  In 
October 2002, the RO sent correspondence to the veteran 
informing her of her rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
her of the evidence needed in order to support her claim.  It 
requested that she identify all medical treatment providers 
she had seen for her back disorder, and indicated that the VA 
would attempt to obtain identified records on her behalf.   

In February 2003, a VA examination of the spine was 
conducted.  The report noted the veteran's narrative history 
of an inservice fall causing a back injury.  She indicated 
that she was told at that time that she had degenerative 
osteoarthritis as shown by X-ray examination.  At present, 
she reported moderate low back pain with radiation and 
occasional numbness of the feet.  Physical examination 
revealed a normal spine and gait.  Range of motion testing of 
the lumbar spine was limited, with complaints of pain at the 
extremes.  The report concluded with diagnoses of lumbar 
paravertebral myositis, and L5-S1 posterior spondylosis with 
associated bulging disc and no definitive evidence of a 
herniated nucleus pulposus by MRI conducted in February 2003.

A VA medical opinion statement, dated in February 2003, noted 
that the veteran's claims folder was reviewed carefully.  The 
VA examiner opined that her present back condition was not 
secondary to her service-connected right knee contracture 
status post arthroscopy or her service-connected bilateral 
pes planus.  The VA examiner further opined that the 
veteran's low back condition began somewhere between 1966 and 
1998, and that this condition was due to the natural process 
of aging.  In support of his opinion, the VA examiner noted 
that the veteran's service medical records are silent as to a 
musculoskeletal low back condition, and that the first post 
service treatment for a low back condition did not occur 
until October 1997, after she had been pushing an object, 
nearly 10 years after her active duty service.  


II.  Analysis

By letter dated in October 2002, the RO advised the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help her get the evidence necessary to 
substantiate her claim for service connection but that she 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
previously received and requested to provide authorization 
for the release of any additional medical records which may 
be available.  The veteran was also requested to identify any 
additional information or evidence that she wanted VA to try 
and obtain.  

The March 2003 rating decision, the September 2003 statement 
of the case (SOC), and the April 2004 supplemental statement 
of the case (SSOC) collectively notified the veteran of the 
relevant laws and regulations and essentially advised her of 
the evidence necessary to substantiate her claim herein.  The 
April 2004 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of hers and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

The RO has obtained, or reasonably attempted to obtain, all 
available treatment records identified by the veteran.  Where 
unsuccessful in this task, the veteran has been properly 
advised of such outcome and given proper notice as to how to 
proceed in that regard.  In addition to seeking evidence on 
prior treatment, a VA examination to determine the etiology 
of the veteran's back disorder was obtained in February 2003.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In connection with her current VA claim, the veteran 
maintains that she injured her low back as a result of an 
inservice fall.  She contends that she was treated for this 
condition during service, and that inservice X-rays or her 
lumbar spine revealed degenerative osteoarthritis.

The veteran served on active duty from January 1982 to 
December 1987.  A review of her service medical records, 
which appear to be complete, revealed a single complaint of 
low back pain.  A follow-up treatment report, dated in July 
1984, noted an assessment of probable salpingitis, which was 
treated with antibiotics.   No further complaints of or 
treatment for a back condition are noted in her service 
medical records.  

As a layman, the veteran does not have competence to provide 
a medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

There is no evidence of arthritis of the back in the 
presumptive year after service.  Post service medical 
treatment records are completely silent as to a back disorder 
for over nine years.  Specifically, she sought treatment for 
low back pain after having injured it while pushing with her 
left knee.  X-ray examination of the lumbar spine, performed 
in April 1998, noted an impression of a normal lumbosacral 
spine.  The report noted that the vertebral bodies, 
intervertebral disk spaces, and posterior elements were 
intact and normally aligned, with no evidence of recent or 
remote bony trauma.

The medical evidence also does not suggest that the current 
back disorder, first shown many years after service, is 
related to any incident of active duty.  After reviewing her 
claims folder, the VA examiner in February 2003 opined that 
the veteran's present back condition was not secondary to her 
service-connected right knee or bilateral foot disorders.  
The VA examiner further opined that this condition began 
somewhere between 1966 and 1998, and that it was due to the 
natural process of aging.  In support of his opinion, the VA 
examiner noted that the veteran's service medical records are 
silent as to a musculoskeletal low back condition, and that 
the first post service treatment for a low back condition did 
not occur until October 1997, nearly 10 years after her 
active duty service and after pushing an object.  

The weight of the credible evidence establishes that the 
veteran's current back disability began many years after 
service and was not caused by any incident of service.  The 
condition was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection for a low back disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a low back disorder is denied.



	                        
___________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



